PER CURIAM:
Colvin Inniss Bert appeals the district court’s order dismissing his complaint alleging wrongful levy by the IRS. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bert v. Secretary of the Treasury, No. CA-02-4146-JFM, 92 A.F.T.R.2d 2003-6968 (D.Md. Oct. 22, 2003). We deny Bert’s motion for injunctive relief pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED